          Case 1:19-cv-10922-BCM Document 31 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               1/4/21
JOANN ZABALA,

                    Plaintiff,                    19-CV-10922 (BCM)

            -against-                             ORDER

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument previously scheduled for January 13, 2021 is adjourned to February

17, 2021, at 10:00 a.m. In light of the ongoing public health emergency, the oral argument will

be conducted remotely using the Court's videoconferencing technology, for which a separate

order will issue.

Dated: New York, New York
       January 4, 2021

                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge.
